Title: To George Washington from David Austin, 23 July 1789
From: Austin, David
To: Washington, George



Sir,
New Haven [Conn.] July 23d 1789

From the Information which I have received respecting the plan of collecting the federal Impost, I am induced to imagine that a Collector and Surveyor will be appointed at this Port—The first of these Offices I should be very willing to execute; of my reputation in point of Accuracy, Punctuality, Industry, Decision, & Probity, it is more proper my acquaintance should speak than I, As I have the honor to be known to our Senators & Representatives, to them I refer for Information on the Subject, and shall not trouble your Excellency with a List of Subscribers—If my qualifications are such, as in the Opinion of your Excellency are adapted to the discharge of the duties of the office, I have my sufferings by the late War to inforce my present application—My whole Stock in Trade, amounting to several Thousands, the fruit of a long Series of Diligence and prudent Economy, was early lent to the United States and is now in their hands; Have served the United States in several Continental employments, and in common with other servants of the public, received no compensation, These and the facts relative to my State are also well known to some of our Representatives—Should your Excellency be of opinion that my appointment to the office of Collector will consist with the Public good, it is my wish to be honored with the appointment—with the greatest respect and most unfeigned Regard I am Your most Obedient and very humble Servant

David Austin

